PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of  
Mark J Sarder et al
Application No.: 16/394,426
Filed: 25 April 2019
Attorney Docket No.:  CET1090.053
For:  STANDBY GENERATOR ENGINE-FAN-ALTERNATOR CONFIGURATION
::::::::


DECISION GRANTING PETITION
37 CFR 1.181




This is a decision on the petition filed on May 27, 2021, under 37 CFR 1.181, requesting withdrawal of the requirement for restriction mailed November 16, 2020.

The petition is GRANTED.  

A review of the record indicates that a requirement for restriction, specifically for an election of species, was issued on November 16, 2020.  Petitioner responded to the requirement on December 16, 2020, by electing examiner’s identified species 2 (claims 4, 5, 13, 14 and 16-20), with traverse.  Examiner made the restriction requirement final in the non-final Office action mailed February 25, 2021, and withdrew claims 2, 3, 6-8, 10-12 and 21 from consideration.  The instant petition, requesting the withdrawal of the requirement for restriction of November 26, 2021, and rejoinder of the withdrawn claims, was filed May 27, 2021.

Petitioner argues that the requirement for restriction was improper because the claims listed by the examiner do not distinguish distinct species.  Specifically, the examiner failed to provide any reasoning as to why the identified mutually exclusive technical claimed features are not connected in any of design, operation, or effect under the disclosure, as required by MPEP 806.04(b).

Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent inventions.  MPEP 806.04(b).  Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. In order to properly require restriction between claims limited to species, the claims must not overlap in scope (i.e., be mutually exclusive).  MPEP 806.04(f).  In the instant case, the identified species have not been shown to be mutually exclusive and/or not 

The application will be forwarded to the Examiner for further action on the merits consistent with the decision herein.

Any inquiry regarding this decision should be directed to Quyen Leung, Supervisory Patent Examiner, at (571) 272-8188. 




/BUMSUK WON/____________________________
Bumsuk Won, Acting Director
Technology Center 2800
Electrical Circuits and Systems

BW:ql,jw